Citation Nr: 0333551	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-09 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for Charcot-
Marine-Tooth disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to November 
1981.  He also served in a reserve component of the military 
and had active duty for training from November 1974 to April 
1975.

By a decision entered in March 1993, the RO denied service 
connection for Charcot-Marine-Tooth disease on grounds that 
the condition pre-existed service and was not aggravated 
thereby.  The veteran was notified of the RO's determination, 
and of his appellate rights, but he did not initiate an 
appeal within one year.  As a result, the RO's decision 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.1103 (2003); 38 C.F.R. § 20.302(a) 
(1993).  This appeal comes to the Board of Veterans' Appeals 
(Board) from a January 2002 decision by the RO that reopened 
the veteran's previously denied claim and denied it on the 
merits.


FINDINGS OF FACT

1.  By a decision entered in March 1993, the RO denied 
service connection for Charcot-Marine-Tooth disease on 
grounds that the condition pre-existed service and was not 
aggravated thereby.  The veteran was notified of the RO's 
determination, and of his appellate rights, but he did not 
initiate an appeal within one year.

2.  Since the time of the March 1993 decision, the veteran 
has submitted two medical opinions from a private physician 
indicating that Charcot-Marine-Tooth disease was first 
manifested during the veteran's military service.  These 
opinions were not previously submitted to agency decision 
makers; are neither cumulative nor redundant of the evidence 
of record in March 1993; relate to an unestablished fact 
necessary to substantiate the veteran's claim; and raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for Charcot-Marine-Tooth disease.  
38 U.S.C.A. §§ 1131, 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303, 4.9, 20.1103 (2003); 38 C.F.R. § 20.302 
(1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2003).

Under applicable law, service connection may not be granted 
for defects of congenital, developmental, or familial origin.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2003); VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (Oct. 30, 1990).  However, service 
connection may be granted for hereditary diseases which 
either first manifested themselves during service or which 
pre-existed service and progressed at an abnormally high rate 
during service.  VAOPGCPREC 67-90, 55 Fed. Reg. 43,253 (Oct. 
26, 1990).

As noted above, the matter of the veteran's entitlement to 
service connection for Charcot-Marine-Tooth disease (a 
hereditary disease) has been the subject of an adverse prior 
final decision.  See Introduction, supra.  As a result, 
service connection for that condition may now be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2003).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the present case, the evidence received since the time of 
the last final disallowance includes two medical opinions 
from a private physician, Michael Z. Chesser, M.D., 
indicating that Charcot-Marine-Tooth disease was first 
manifested during the veteran's military service.  These 
opinions were not previously submitted to agency decision 
makers, and are neither cumulative nor redundant of the 
evidence of record in March 1993.  Moreover, they relate to 
an unestablished fact necessary to substantiate the veteran's 
claim (i.e., that the disease was first manifested in 
service) and, presuming their credibility, they raise a 
reasonable possibility of substantiating the claim.  The 
evidence submitted is therefore new and material, and the 
claim is reopened.  To this limited extent, the appeal is 
granted.




ORDER

The claim of service connection for Charcot-Marine-Tooth 
disease is reopened; to this limited extent, the appeal is 
granted.


REMAND

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  As part of that notice, VA is required to 
indicate which information and evidence, if any, the claimant 
is required to provide to VA and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§ 5103(a) (West 2002)); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Because the 
RO has not furnished the veteran a VCAA notice letter in 
connection with the present appeal, and because the Board's 
regulatory authority to issue such letters has been 
invalidated, see Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), a remand is required 
for corrective action.

A remand is also required so that efforts can be undertaken 
to assist the veteran in obtaining additional evidence 
pertinent to his appeal.  In a statement dated in October 
1992, the veteran indicated that he had been receiving 
treatment for Charcot-Marine-Tooth disease at the VA Medical 
Center (VAMC) in Little Rock, Arkansas since about January 
1984.  During a Board video conference hearing held in May 
2003, he also testified that he was treated by Dr. Chesser in 
1985 or 1986, that he underwent nerve conduction testing at 
the Muscular Dystrophy Association, and that he underwent 
magnetic resonance imaging (MRI) at "UAMS".  (The latter 
acronym may be a reference to a January 1986 MRI the veteran 
has reported having undergone at "University Medical 
Center".)  In addition, March 1992 reports of record from 
Michael T. Pilcher, M.D. indicate that the veteran was 
hospitalized at Fort Sam Houston in 1985 and that a Dr. 
Peyton Rice treated the veteran for bladder problems related 
to Charcot-Marine-Tooth disease.  Currently, while the record 
does contain a VA examination report dated in March 1983, 
there are no VA treatment reports of record dated prior to 
November 1990.  Nor does the record contain any reports of 
testing conducted at the Muscular Dystrophy Association, the 
MRI(s) conducted at "UAMS" and/or "University Medical 
Center", or treatment obtained either from Dr. Peyton Rice 
or at Fort Sam Houston.  And while the record contains two 
opinion letters from Dr. Michael Z. Chesser, it does not 
contain any of Dr. Chesser's clinical reports.  On remand, 
the RO should undertake efforts to obtain all of these 
records so as to ensure that the record on appeal is as 
complete as possible.  The RO should also schedule the 
veteran for a neurological examination for purposes of 
assessing the onset and etiology of his disability.  
38 C.F.R. § 19.9 (2003).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should issue the veteran and 
his representative a VCAA notice letter in 
connection with the claim on appeal.  They 
should be notified of any information and 
medical or lay evidence that is necessary 
to substantiate the claims, which 
information and evidence, if any, the 
claimant is required to provide to VA, and 
which information and evidence, if any, VA 
will attempt to obtain on his behalf.

2.  As part of the development required by 
the VCAA, the RO should ask the veteran to 
provide information regarding any evidence 
of current or past treatment for Charcot-
Marine-Tooth disease that has not already 
been made part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  The RO should 
also make an effort to ensure that all 
relevant records of VA treatment have been 
obtained for review.  In particular, the 
RO should assist the veteran in obtaining 
a complete copy of all relevant treatment 
records from the Muscular Dystrophy 
Association, Dr. Michael Chesser, Dr. 
Peyton Rice, Fort Sam Houston, and 
"UAMS" and/or "University Medical 
Center".  The RO should also obtain 
copies of all relevant treatment records 
from the VAMC in Little Rock, Arkansas, to 
include all relevant records of treatment 
dated prior to November 1990.  The 
evidence obtained should be associated 
with the claims file.

3.  After the above development has been 
completed, the RO should arrange to have 
the veteran scheduled for a VA 
neurological examination.  The examiner 
should review the claims folder in 
connection with the examination and 
provide an opinion as to each of the 
following questions:

a.  Does the veteran have Charcot-Marine-
Tooth disease?  If not, what is the 
correct diagnosis?  Is the condition 
hereditary?

b.  The veteran has reported having 
trouble with sensation in his hands and 
feet, and leg pain, since about 1974 or 
1975.  Taking into account those 
statements, and all of the medical and 
other evidence of record, is it absolutely 
clear (i.e., obvious, manifest, or 
undebatable) that symptoms of the 
veteran's neurological disease were first 
manifested prior to his entry onto active 
duty in April 1981?  In your answer, 
please comment on the opinions offered by 
Dr. Chesser.

c.  If it is absolutely clear that 
symptoms of the condition were first 
manifested prior to April 1981, what is 
the earliest date of symptom onset that 
can be medically ascertained?  

d.  If it is absolutely clear that 
symptoms of the condition were first 
manifested prior to April 1981, is it at 
least as likely as not (50 percent chance 
or more) that the condition underwent a 
chronic or permanent (as opposed to a 
transient or temporary) increase in 
severity during the veteran's period of 
active duty service from April 1981 to 
November 1981?  If it is at least as 
likely as not that the condition underwent 
a chronic or permanent increase in 
severity during the veteran's period of 
active duty service, is it absolutely 
clear (i.e., obvious, manifest, or 
undebatable) that the increase in severity 
during service was due to the natural 
progress of the condition?

A complete rationale for all opinions 
should be provided.

4.  The RO should then take adjudicatory 
action on the claim here at issue.  If any 
benefit sought remains denied, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case (SSOC). 

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs ROs to provide expeditious handling 
of all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



